          Case 4:16-cv-00713-JM Document 198-3 Filed 07/23/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION


BURRIS RICHARD STOVALL, Administrator
of the Estate of RICHARD JOSHUA
STOVALL, Deceased

       Plaintiffs

vs.

MACK TRUCKS, INC.;                                  Civil No. 4:16-cv-00713-JLH
INDIANA MILLS & MANUFACTURING,
INC.;

       Defendants.




                                            ORDER


        Pending before the Court is a Joint Motion for New Scheduling Order. Having considered

 the circumstances, the Court GRANTS the motion.

        The parties are directed to submit a proposed alternative scheduling order within ten (10)

 days of the date of this Order.

 IT IS SO ORDERED AND ADJUDGED


 DATED this ___ day of July, 2020.



                                             ________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                1
